ACCEPTED
                                                                                                    12-15-00029-CV
                                                                                       TWELFTH COURT OF APPEALS
                                                                                                     TYLER, TEXAS
                                                                                               7/8/2015 10:59:19 AM
                                                                                                      CATHY LUSK
                                                                                                             CLERK


                                    NO 12-15-00029-CV

TONYA ALLEN DDS, P.A.,                      §                IN THE TWELFTHFILED IN
                                                                       12th COURT OF APPEALS
                                            §                               TYLER, TEXAS
Appellant,                                  §                          7/8/2015 10:59:19 AM
                                            §
                                                                            CATHY S. LUSK
V.                                          §                COURT OF APPEALSClerk
                                            §
SMITH COUNTY APPRAISAL                      §
DISTRICT,                                   §
                                            §
Appellee                                    §                  TYLER, TEXAS

              APPELLANT'S MOTION FOR LEAVE TO FILE BRIEF

     Appellant asks the Court for leave to file its brief.

                                       A. Introduction

    1. Appellant is Tonya Allen DDS, P.A.; Appellee is Smith County Appraisal
District.

     2. No rule provides a deadline to file this motion for leave to file, although the
brief has already been supplied to the Court. See Tex. R. App. P. 38.6(d).

     3.   Appellee opposes the motion.

                                 B. Argument & Authorities

    4. The Court has the authority under Texas Rule of Appellate Procedure 38.6(d) to
extend the time to file the brief.

     5.   Appellant's brief was due on June 29, 2015.

     6. Appellant’s brief was delivered to the Court on July 2, 2015, and Appellant
requests leave to file its brief, extending the time until July 13, 2015, in order to confirm
the filing.

     7.   No extensions have been granted to extend the time to file Appellant's brief.

    8. Appellant needs additional time to file its brief because logistical issues
regarding other prior client matters have resulted in the inability to complete the brief in a
timely manner. Finally, counsel for Appellant has had a family emergency which has
precluded prior completion of the brief.
                                      C. Conclusion

     9. Appellant, both due to accident or mischance, as well as due to circumstances
beyond its control, was been unable to meet the deadline for filing its brief, but delivered
the brief to the Court three (3) days late, and is filing this motion in response.

                                        D. Prayer

     10. For these reasons, Appellant asks the Court to grant leave to file its brief until
July 13, 2015 previously submitted to the Court.

                                      Respectfully submitted,

                                      THE EATON LAW FIRM, PLLC


                                   By:_______________________
                                     Michael W. Eaton
                                     SBN 06383800
                                     1701 W. Northwest Highway
                                     Suite 100
                                     Grapevine, Texas 76051
                                     Telephone: (817) 431-1111
                                     Telecopier: (817) 431-1180

                                      ATTORNEYS FOR DEFENDANT
                                      TONYA ALLEN DDS, P.A.




                         CERTIFICATE OF CONFERENCE

I certify that this office has conferred with Sandra Griffin by electronic communication,
and she opposes this Motion for Leave to File Brief.


                                             ______________________
                                             Michael W. Eaton
                            CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Appellant’s Motion for
Leave to File Brief was served on counsel for Defendant/Appellee by fax transmission
and by overnight delivery with delivery confirmation on July 8, 2015.



                                             _______________________
                                             Michael W. Eaton